UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofSeptember, 2017 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210, Mexico City, Mexico (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).) Yes No x (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).) Yes No x Investor Relations PRESS RELEASE José Bastón to Step Down as President of Televisa International on October 30, 2017; will remain as member of the Board MEXICO CITY, September 22, 2017 – Grupo Televisa, S.A.B. (“Televisa” or the “Company”; NYSE:TV; BMV:TLEVISA CPO) announced today that, effective October 30, 2017, Mr. José Bastón will step down from his position as President of Televisa International to pursue other interests and ventures. Mr. Bastón will remain as a member of the board of directors of Televisa. “We are very thankful to Pepe for his immeasurable contributions to Televisa over almost three decades, and are sorry to see him leave. Pepe is a trusted friend and a leader who has been instrumental in the development of Televisa as the leading Spanish-language content producer in the world” said Emilio Azcárraga, President and CEO of Televisa. “We are pleased to know that Pepe has decided to remain as a member of our board, which will continue to benefit from his insights and tremendous experience.” “For almost 30 years Televisa has been an important part of my life” Mr. Bastón said, “I have seen it evolve from a traditional media company into a successful, diversified media and telecommunications corporation. Over this period of time, I have had the privilege to work with Emilio, Bernardo and Alfonso, who are my true friends. I am confident that Televisa's success will continue under their leadership. The other privilege of these years has been to work with a group of great professionals. I will deeply miss my colleagues as well. It has been quite a journey and I will miss working at Televisa. I have gladly accepted to continue as a member of Televisa's board where I will actively participate in this great Company.” About Televisa Televisa is a leading media company in the Spanish-speaking world, an important cable operator in Mexico and an operator of a leading direct-to-home satellite pay television system in Mexico. Televisa distributes the content it produces through several broadcast channels in Mexico and in over 50 countries through 26 pay-tv brands, and television networks, cable operators and over-the-top or “OTT” services. In the United States, Televisa's audiovisual content is distributed through Univision Communications Inc. ("Univision") the leading media company serving the Hispanic market. Univision broadcasts Televisa's audiovisual content through multiple platforms in exchange for a royalty payment. In addition, Televisa has equity and warrants which upon their exercise would represent approximately 36% on a fully-diluted, as-converted basis of the equity capital in Univision Holdings, Inc., the controlling company of Univision. Televisa’s cable business offers integrated services, including video, high-speed data and voice services to residential and commercial customers as well as managed services to domestic and international carriers through five cable Multiple System Operators in Mexico. Televisa owns a majority interest in Sky, a leading direct-to-home satellite pay television system in Mexico, operating also in the Dominican Republic and Central America. Televisa also has interests in magazine publishing and distribution, radio production and broadcasting, professional sports and live entertainment, feature-film production and distribution, and gaming. Investor Relations: Carlos Madrazo / Tel: (52 55) 5261 2445 / cmadrazov@televisa.com.mx Santiago Casado / Tel: (52 55) 5261 2438 / scasado@televisa.com.mx Media Relations: Alejandro Olmos / Tel: (52 55) 4438 1205 / aolmosc@televisa.com.mx María Eugenia Zurita / Tel: (52 55) 52 24 63 60 / mezurita@televisa.com.mx www.televisair.com Grupo Televisa, S.A.B. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated: September 25, 2017 By: /s/ Joaquín Balcárcel Santa Cruz Name: Joaquín Balcárcel Santa Cruz Title: General Counsel
